

113 HRES 466 IH: Supporting a moratorium on the sale of historic post office buildings.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 466IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Ms. Lee of California (for herself and Mr. Serrano) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting a moratorium on the sale of historic post office buildings.Whereas the United States Postal Service is an American institution dating back to the colonial era;Whereas the United States Postal Service is the core of a $1 trillion mailing industry that employs more than 8 million people;Whereas in 2012, the Postal Service—(1)processed 160 billion pieces of mail;(2)handled 40 percent of the world’s mail volume;(3)paid $3.6 billion every month in salaries and benefits;(4)employed 108,000 veterans; and(5)managed 31,272 retail offices;Whereas the United States Postal Service employs a Federal preservation officer and a historian;Whereas the United States Postal Service has a diverse fine arts collection consisting of works of art from many different sources and programs;Whereas the United States Postal Service houses more than 1,400 murals and sculptures from President Roosevelt’s New Deal programs in its post offices around the Nation;Whereas most of the post office works of art were funded through commissions under the Treasury Department’s Section of Painting and Sculpture and Section of Fine Arts; andWhereas as of December 2012, 998 postal buildings are listed on the National Historic Register. Now, therefore, be it:That the House of Representatives—(1)recognizes the importance of preserving the United States Postal Service’s long history and protecting the Nation’s historic properties; and(2)opposes the sale of historic post office buildings and urges the Postal Service to halt current sales of recognized historic places and remove all such properties from the sales list.